Ca :20-CVv-
se 1:20-cv-03788-MEH Document 15 Filed 02/12/21 USDC Colorado Page 1 of 1

one COURT
Feb 11, 2021 5.
ene ° pistRICT OF COLOR ADO
Case number 1:20-cv-03788-MEH ,
7021 FEB 11 PH hs 3h.
JEFFREY P. COLWELL
Alison Jones CLERK

Vs. BY ____—--— DEP. CLK

Brookdale/All Team Staffing

Dear Clerk of Court:

Brookdale Senior Living has been served and process of service has been reported to the court. All Team
has not been served. | had the business address for All Team Staffing but | needed the address of their
registered agent. It was a bit difficult to locate it, but we finally did find the correct address. Please have
your US Marshall serve process on All Team Staffing at the following address of their registered agent:

All Team Co. LLC in care of:

Registered Agent Solutions, Inc.
36 5. 18 Ave., Ste. D

Brighton, Co 80601

Thank you,

Alison Jones

vr

 

 

ees =

 

 

 

 

 

 
